        Case 1:18-cv-01679-TCW Document 24 Filed 11/26/18 Page 1 of 2




       In the United States Court of Federal Claims
                           No. 18-1679C, 18-1758C, 18-1786C

                               (Filed: November 26, 2018)

************************************** *
                                       *
NAVIENT SOLUTIONS, LLC, et al.,        *
                                       *
                    Plaintiff,         *
                                       *
 v.                                    *
                                       *
THE UNITED STATES,                     *
                                       *
                    Defendant,         *
                                       *
************************************** *

                   CONSOLIDATION AND SCHEDULING ORDER

       Between October 31, 2018, and November 20, 2018, the following related bid
protests were filed in this court: Navient Solutions, LLC v. United States, No. 18-1679C;
Higher Education Loan Authority of the State of Missouri v. United States, No. 18-1758C;
and FMS Investment Corp. v. United States, No. 18-1786C. The Court finds that the
factual and legal commonalities in these cases justify their consolidation under RCFC 42.
All future filings shall be made in the lead case of Navient Solutions LLC v. United States,
No. 18-1679C.

       On November 20, 2018, the Court scheduled a hearing on Plaintiff’s motion for a
preliminary injunction in Case No. 18-1758C for December 4, 2018. Now that these cases
have been consolidated, the Court will hold a preliminary injunction hearing in the
consolidated bid protest on Tuesday, December 4, 2018, at 2:00 PM EST in the National
Courts Building, 717 Madison Place, N.W., Washington, D.C.

       Any party that would like to submit written arguments on the motion for preliminary
injunction must do so on or before 12:00 Noon on Friday, November 30, 2018. The Court
will also set a new briefing schedule in the consolidated bid protest at the December 4,
2018 hearing. The November 5, 2018 briefing schedule in Navient Solutions and the
November 16, 2018 briefing schedule in Higher Education Loan Authority of the State of
Missouri are hereby vacated.
        Case 1:18-cv-01679-TCW Document 24 Filed 11/26/18 Page 2 of 2



       The preliminary injunction hearing will be unsealed and open to the public. The
Court has also decided that dial-ins will not be permitted. Any interested party who is
unable to attend in person may obtain a transcript of the proceeding. If any lead attorney
for a named party is unable to attend, the Court encourages them to send a representative
on their behalf and will not penalize them for their absence.

      IT IS SO ORDERED.

                                                       s/ Thomas C. Wheeler
                                                       THOMAS C. WHEELER
                                                       Judge




                                            2
